 In the Matter Of MILFORD GLASS WORKS, INC., EMPLoYERandUNITEDSERVICE EMPLOYEES UNION, LOCAL 377, CIO, PETITIONERCase No. 2-R-6735.-DecidedJanuary 24, 1947Weil, Gotshal & Manges,byMr.Robert Abelow,of New York City,andMr. Clarence F. Barasch,of New York City, for the Employer.Mr. Robert M. Stanlea,of NewYork City,for the Petitioner.Mr. Henry W.de Iioamian,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at NewYork City, on September 12 and 18, 1946, before James C. Paradise,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following : -FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERMilford Glass Works, Inc., is a New York corporation engaged inthe manufacture of glass tubes and ampules at its only plant in Brook-lyn,New York. The Employer annually purchases raw materialsvalued in excess of $25,000, of which more than 90 percent is shippedto the Employer from points outside the State of New York. ' TheEmployer annually manufactures finished products valued in excessof $100,000, all of which is delivered to the Novocol Chemical Manu-facturing Co., Inc., which in turn ships approximately 75 percent ofsuch products to points outside the State of New York.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.72 N. L.R. B., No. 49.265 266DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED APPROPRIATE UNIT0The Petitioner seeks a unit consisting of, all the production andmaintenance employees of the Employer, excluding supervisory em-ployees.The Employer contends this unit is inappropriate, inasmuchas the Employer's operations are but a part of an integrated businesscarried on by five corporations and the employees in the unit soughtby the Petitioner are not a sufficiently homogeneous group.The five corporations involved are the Employer; Novocol ChemicalManufacturing Co., Inc., herein called Novocol; U. S. Procaine Co.,Inc., herein called Procaine; Atlantic Manufacturing Co., Inc., hereincalled Atlantic; and Dental Items of Interest Publishing Co., Inc.,herein called Dental Items.The stockholders of these five corpora-tions are identical.And the officers and directors of the five corpora-tions are substantially the same.All of the five corporations arelocated in a three-story building in Brooklyn, New York, which isleased from the Atlantic-Warrick Corporation, whose stockholdersare the same as those of the five corporations.The building is identi-fied by a sign over the entrance, bearing the name : Novocol ChemicalManufacturing Co.Four of the five corporations are engaged in the manufacture andsale of dental anesthetics.The anesthetic itself is manfactured byProcaine and Atlantic.A buyer for all the corporations, on theNovocol pay roll, purchases glass tubing from which the containersfor the anesthetic are manufactured.This glass tubing is receivedat the shipping department, whose employees are on the Novocol payroll, and it is then delivered to the Employer.Employees of theEmployer cut the glass tubing to the appropriate size, compute thediameter of the inside of the tube, an operation known as grading, andfabricate necks for the tubes.The tubes are then placed on trays andsent up to the third floor, where Novocol is located.There, employeesof Novocol insert plungers, and fill and cap the tubes, which are thenpacked into vacuum cans.They are then shipped to Novocol's cus-tomers.The remaining corporation, Dental Items, publishes a houseorgan every 3 months.The Employer employs approximately 45 employees, Novocol ap-proximately 94, Procaine about 3, Atlantic approximately 4, andDental Items about 5.There is a common office force for the five corporations, whose em-ployees are on the Novocol pay roll.There is a common personnel'The process by which these tubes are capped is patented by NovocolApproximately5 percent of the Employer's production consists of ordinary glass ampules.If there isan oversupply of such ampules, they are sold to outside customers MILFORD GLASS WORKS, INC.267office,whose manager hires for all five corporations.Employeesof all the corporations use the same lunchroom and rest rooms.All the employees punch the same time clock.-The accounting forthe five corporations is performed by Novocol employees.There isa common pension and bonus plan for the employees of each corpora-tion.Employees,who are transferred from one corporation toanother retain their seniority.There are 10 building maintenance employees,all on the Novocolpay roll.There are 5 employees in the machine shop.Four of themare on the Novocol pay roll, and 1 is on the Employer's pay roll.The5machinists perform substantially identical tasks, receive the samerates of pay,and work under one supervisor who is on the-Novocolpay roll.The Petitioner would include the machinist on the Em-ployer's pay roll and exclude those on the Novocol pay roll.There is also an interchange of employees.About every 3 monthsapproximately eight employees of the Employer are temporarily as-signed to Novocol,where they aid Novocol employees in wrapping andmailing the house organ published by Dental Items.Occasionally,Novocol employees are assigned temporarily to the Employer to aidin the glass cutting operation.It does not appear that the duties ofemployees of the Employer and of Novocol employees require any sub-stantial degree of skill.There has been no previous history of collectivebargaining.A con-sent election was conducted in 1938 with a union affiliatedwith theAmerican Federation of Labor on the ballot.By agreement, em-ployees of all the corporations in existence at that time were includedin the voting group.2In light of.the integrated operations of the corporations,and uponthe entire record, we are persuaded that the unit heresought,limitedin scope to employees of the Employer,is inappropriate for the pur-poses of collective bargaining.3.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionis not appropriate, as found in Section III, above, we find that noquestion affecting commerce has arisen concerning the representationof employees of the Employer within an appropriate unit, within themeaning of Section 9 (c) of the Act.OThe Employer was not at that time in existence and its functions were carried on byNovocol3Matter of General Plate Division of Metals and Controls Corporation,71N. L. R. B.936;Matter of Marcal Pulp & Paper Co., Inc.,65 N.L. R. B. 263. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and the entire recordin the case, it is hereby ordered that the petition for investigation andcertification of representatives of employees of Milford Glass Works,Inc., Brooklyn, New York, filed by United Service Employees Union,Local 377, CIO, be, and it hereby is, dismissed.CHAIRMANHERZOGtook no part inthe'consider-ation of the aboveDecisionand Order.